Name: Commission Directive 92/107/EEC of 11 December 1992 amending Council Directive 69/208/EEC on the marketing of seed of oil and fibre plants
 Type: Directive
 Subject Matter: means of agricultural production;  marketing;  plant product;  agricultural policy
 Date Published: 1993-01-25

 Avis juridique important|31992L0107Commission Directive 92/107/EEC of 11 December 1992 amending Council Directive 69/208/EEC on the marketing of seed of oil and fibre plants Official Journal L 016 , 25/01/1993 P. 0001 - 0001 Finnish special edition: Chapter 3 Volume 48 P. 0022 Swedish special edition: Chapter 3 Volume 48 P. 0022 COMMISSION DIRECTIVE 92/107/EEC of 11 December 1992 amending Council Directive 69/208/EEC on the marketing of seed of oil and fibre plantsTHE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 69/208/EEC of 30 June 1969 on the marketing of seed of oil and fibre plants (1), as last amended by Commission Directive 92/9/EEC (2), and in particular Article 20a thereof, Whereas in the light of the development of scientific and technical knowledge Annex II to Directive 69/208/EEC should be amended so as to improve the standards to be satisfied in respect of the minimum varietal purity by seed of soya bean; Whereas the measures provided for in this Directive are in accordance with the opinion of the Standing Committee on Seeds and Propagating Material for Agriculture, Horticulture and Forestry, HAS ADOPTED THIS DIRECTIVE: Article 1 In Annex II (1) to Directive 69/208/EEC the figures '97' and '95' in column 2 ('Minimum varietal purity %') given respectively for basic seed and certified seed of Glycine max shall be replaced by the figures '99,5' and '99'. Article 2 Member States shall take the necessary measures to comply with this Directive by 1 July 1994. They shall forthwith inform the Commission thereof. When Member States adopt these provisions, these shall contain a reference to this Directive or shall be accompanied by such reference at the time of their official publication. The procedure for such reference shall be adopted by Member States. Article 3 This Directive is addressed to the Member States. Done at Brussels, 11 December 1992. For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No L 169, 10. 7. 1969, p. 3. (2) OJ No L 70, 17. 2. 1992, p. 25.